On Application for Rehearing.
FRICK, J.
Counsel for defendant have'filed a petition for a rehearing, in which they insist that this court erred in its conclusions in this case for the reason that the receiver ivas in “constructive possession” of the property in question at the time the court’s order for possession was made. Counsel then urge that in view of these facts this court arrived at an erroneous conclusion. Counsel entirely overlook the fact that this case was decided, and this court was required to decide it upon the issues presented by the parties. The plaintiff alleged in his complaint that he had wrongfully and unlawfully been deprived of his property by a void order of the court, setting forth the facts in that regard; that the district court had exceeded its authority in ordering the receiver to take from the possession of plaintiff certain personal property which plaintiff “then held in his possession under claim and color of title.” Other allegations to the same effect were contained in the complaint, all of which *189appear in tbe opinion. All of these allegations were admitted by the general demurrer of the defendant. It is therefore somewhat difficult to conceive how, in the  face of these allegations and admissions, this court could have arrived at any other conclusion than it did. True, there were filed in this court the proceedings that were had in the district court. The plaintiff, however, was not a party to those proceedings, and, in so far as they were in conflict with the allegations of his complaint in view of the' admissions made by the defendant, he was not, and could not be, bound thereby. In a proper case, and under different circumstances, the contentions of counsel as made in their brief on rehearing might be entirely sound. In this connection, however, it should be stated that even if the property had been obtained by the plaintiff wrongfully, and it was in his possession under claim of right we cannot see how the court, by a mere order, could take it from him. Under such circumstances he was in any event entitled to his day in court. The contentions of counsel as made in their petition for a rehearing have therefore no application to this case.
The petition for a rehearing, therefore, should be, and it accordingly is, denied.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.